Citation Nr: 1543855	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic kidney failure, to include as secondary to a spinal condition or congestive heart failure.

2.  Entitlement to an initial evaluation in excess of 10 percent for scoliosis of the lumbar spine.

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

6.  Entitlement to special monthly compensation based on aid and attendance/housebound status.

REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 1983.

This appeal is before the Board of Veterans' Appeals (Board) from December 2011 and July 2015 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issues of entitlement to service connection for a disorder of the cervical spine, claimed as a spine condition, and entitlement to service connection for congestive heart failure have been raised by the record in the Veteran's March 2011 claim and in an October 2011 letter, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's original March 2011 claim was for service connection for his spinal condition.  The Veteran had provided medical evidence, including a July 2011 letter from his private physician, indicating that he suffers from quadriplegia as a result of cervical stenosis.

In its December 2011 rating decision, the RO denied service connection for scoliosis and multilevel degenerative changes of the lumbar spine.  In its July 2015 rating decision, the RO found clear and unmistakable error in the December 2011 rating decision and granted service connection for scoliosis of the lumbar spine, assigning a 10 percent rating.  The Veteran's cervical spine issue was never addressed, and is therefore still an open claim which the Board refers back to the AOJ.

The Board finds that the Veteran's appeals for entitlement to specially adapted housing, entitlement to a special home adaptation grant, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to special monthly compensation based on aid and attendance/ housebound status are inextricably intertwined with the undecided claim for service connection for a condition of the cervical spine.  These claims are all based on incapacitation stemming from the Veteran's cervical condition, and the Board cannot decide them until an initial determination is made on the intertwined claim.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

As to entitlement to service connection for chronic kidney failure, the Board finds that this issue too is inextricably intertwined with the cervical spine claim.  While the Veteran's December 2011 VA examiner opined as to whether his kidney condition was related to his lumbar spine condition, no opinion was offered as to whether it was related to a cervical spine condition.  Furthermore, the examiner indicated that the Veteran's kidney failure was related to his heart disease, and as discussed in the introduction, the Veteran's October 2011 claim for service connection for a heart condition also had not yet been adjudicated.

Finally, the Veteran filed an August 2015 notice of disagreement with respect to the 10 percent rating assigned for scoliosis of the lumbar spine.  The RO has not as of yet provided a statement of the case with respect to this issue.  The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on such issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate in the first instance the Veteran's claims for service connection for a disorder of the cervical spine and service connection for congestive heart failure.

2.  Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to an evaluation in excess of 10 percent for scoliosis of the lumbar spine.

3.  After completing the above, and any other development deemed necessary (which may include obtaining a new VA examination and/or opinion) readjudicate the appeal on the issues of entitlement to service connection for chronic kidney failure, entitlement to specially adapted housing, entitlement to a special home adaptation grant, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to special monthly compensation based on aid and attendance/housebound status.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





